DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5 and 7-9 have been examined in this application.  This communication is a final rejection in response to the “Remarks” filed 4/13/2021.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-9 are rejected under 35 USC 103 as being unpatentable over US Patent Number 7,159,355 to Ohmura in view of Japanese Patent Number S58-41168 to Ryuichi, US Patent Number 5,392,556 to Ozeki, US Patent Number 4,178,713 to Higuchi, and US Patent Number 7,888,275 to Ward.

Regarding claims 1, 2 (dependent on claim 1), 3 (dependent on claim 1), and 4 (dependent on claim 1), Ohmura discloses a reel leg fixing apparatus comprising:
A movable hood having a tubular shape (connection sleeve 33) and including a protrusion (cover hood 43) protruding so as to have an opening for receiving a reel leg of a fishing reel (insertion opening 29); and
An operation nut (sliding nut 13) configured to be operated to move the movable hood in an axial direction (column 4, lines 29-34 disclose “The movable hood body 9 includes a movable hood part 11 facing the fixed hood part 3 and formed to be able to move on the male thread part 5, and a sliding nut 13 connected rotatably to the movable hood part 11 and screwed on the male thread part 5”),
Wherein the movable hood and the operation nut are coupled together via a coupling comprising a locking portion bent and provided at an end of the movable hood (inward curl 41) that is engaged with a recess at an end of the operation nut (toroidal groove 57),
Wherein the locking portion and the recess have an annular shape (toroidal groove 57 comprises an annular shape, and Figure 4 shows inward curl 41 matching and extending around toroidal groove 57)
Ohmura does not disclose a reinforcement member configured to restrict outward deformation of the movable hood, wherein the reinforcement member is provided along an outer surface or an inner surface of the fiber-reinforced resin member so as to restrict radially outward deformation of the movable hood at the coupling.  However, this limitation is taught by Ryuichi.  Ryuichi discloses a reinforcement member (metal ring 9) provided along an outer surface of the locking portion (3a) and the recess (4b) of the coupling (see Figures 5 and 6) that would restrict outward deformation.  It would be obvious to a person having ordinary skill in the art to modify Ohmura using the teachings from Ryuichi in order to provide additional strength to the coupling between the nut and the hood.
In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Ohmura and Ozeki do not disclose the reinforcement fibers oriented at least in the axial direction.  However, this limitation is taught by Higuchi.  Column 3, lines 16-18 disclose “there is formed a reinforcing fiber layer 3 in which the fibers are arranged or oriented in the direction parallel to the length of the rod pipe”.  It would be obvious to a person having ordinary skill in the art to modify Ohmura and Ozeki using the teachings from Higuchi in order to provide the most tensile strength in the direction where bending force is most often applied to a fishing rod and any attached reel leg fixing apparatus.  
Ohmura, Ozeki, and Higuchi do not explicitly disclose the reinforcement fibers oriented at least in the axial direction extending continuously in the coupling between the movable hood and the operation nut.  However, Higuchi shows layer 3 extending in an axial orientation continuously in Figure 1, and further suggests that “The fibers to be employed for this layer 3 may be advantageously selected from a class of materials having a high 
Ohmura, Ozeki, and Higuchi do not disclose the locking portion comprising a second layer of the fiber-reinforced resin member stacked together with the first layer of the fiber-reinforced resin member in the radial direction, the second layer having reinforcement fibers with a longitudinal axis oriented in the axial direction.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide additional reinforcing layers in order to further strengthen the attachment apparatus at the locking portion where there is additional forces acting on the attachment, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Ohmura, Ozeki, and Higuchi do not disclose both ends of the reinforcement fibers of the second layer terminating in the recess at the end of the operation nut.  However, this limitation is taught by Ward.  Ward discloses layered fiber structures, and Figures 15 and 16 show hooked portions having both ends of the reinforcement fibers terminating in the hooked portions (see for example 130 in Figure 16).  Although not explicitly shown in Figures 15 and 16, the other figures show fibers oriented in the axial direction (such as at 140 in Figure 14), which, if used in hooked shapes, would create axial fibers with both ends that terminate in the hook.  Forming the inward curl 41 of Ohmura with the layered structure taught by Ward would thus form layers at the inward curl with both ends 

Regarding claim 5 (dependent on claim 1), Ohmura and Ozeki does not explicitly disclose the fiber-reinforced resin member being formed of a prepreg sheet including reinforcement fibers impregnated with a synthetic resin.  However, as shown in column 15, lines 45-58, using prepreg sheets to form a fiber reinforced structure is known in the art, and it would be obvious to a person having ordinary skill in the art to form the fiber-reinforced resin member of a prepreg sheet including reinforcement fibers impregnated with a synthetic resin as a known way of forming fiber reinforced resin structures.

Regarding claim 7 (dependent on claim 1), Ryuichi further teaches the reinforcement member being formed of a metal ring-shaped member (metal ring 9).  

Regarding claim 8 (dependent on claim 1), Ryuichi does not disclose the reinforcement member being formed of a prepreg sheet including reinforcement fibers oriented in a circumferential direction.  However, it would thus have been obvious to one having ordinary skill in the art at the time the invention was made to make the reinforcing ring out of a fiber reinforced synthetic resin as a known type of synthetic resin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  Furthermore, it would be obvious to a person having ordinary skill in the art to orient the fibers in a circumferential direction in order to provide the greatest strength in the direction in which the most stress is applied.

Regarding claim 9 (dependent on claim 1), Ryuichi further teaches the reinforcement member being positioned around the locking portion and the recess of the coupling.  Figures 5 and 6 show a reinforcement member (metal ring 9) provided along an outer surface of the locking portion (3a) and the recess (4b) of the coupling.  

Response to Arguments
Applicant's arguments filed 4/13/2021 have been fully considered but they are not persuasive.  
Regarding the argument that the second layer is not a mere duplication of the first layer, first, the second layer having reinforcement fibers with a longitudinal axis that are oriented in the axial direction does not contrast from the first layer, which also has “reinforcement fibers impregnated with a synthetic resin and oriented at least in the axial direction”.  Furthermore, both ends terminating in the recess at the end of the operation nut is merely a different way of cutting the layer, and is taught by Ward.  
Regarding the argument that the lines in the figures of Ward are not representation of fibers, but hatching lines, the hatching lines were not relied upon to teach the orientation of fibers, as Higuchi already teaches the use of axial fibers.  Ward provides a teaching to layer fibers to form hooks, such as that shown in Figure 15, and using axial fibers as taught in Higuchi to make a hook as shown in Figure 15 of Ward would produce fibers that terminate in the hook 
Regarding the argument that Ward is not analogous art, Ward teaches ways to stack fiber reinforced components for different uses and material requirements, including “providing the fiber with bulk and strength” (column 3, line 65), which is relevant to the problems at hand.  
Regarding the argument that the rejection did not establish a prima facie case of obviousness without an objective reason to combine the teachings of the references, using known ways of stacking reinforcing fibers in structures is an objective reason to combine the teachings, as this teaches a person of ordinary skill in the art a way to form layers of a fiber reinforced structure into a desired shape.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554.  The examiner can normally be reached on 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642